





SECURITIES PURCHASE AGREEMENT


Dated as of November 13, 2007


among


VERTICAL BRANDING, INC.


and


THE PURCHASERS LISTED ON ADDENDUM A





--------------------------------------------------------------------------------







SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of November 13,
2007 by and among Vertical Branding, Inc., a Delaware corporation (the
“Company”), and each of the Purchasers of shares of common stock of the Company
whose names are set forth on Addendum A hereto (individually, a “Purchaser” and
collectively, the “Purchasers”).

The parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF COMMON STOCK

1.1

Purchase and Sale of Stock

Upon the following terms and conditions, the Company shall issue and sell to the
Purchasers, and each of the Purchasers shall purchase from the Company, shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
in the amounts set forth opposite such Purchaser’s name on Addendum A hereto
(the “Common Shares”), at a purchase price of $.60 per share.  The Company and
the Purchasers are executing and delivering this Agreement in accordance with
and in reliance upon the exemption from securities registration afforded by Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”) or Section 4(2) of the Securities
Act.

1.2

Warrants

Upon the following terms and conditions and for no additional consideration,
each of the Purchasers shall be issued two (2) Warrants, in substantially the
form attached hereto as Exhibit A   (the “Warrants”).  Such two Warrants shall
entitle each Purchaser to purchase (in the aggregate) the number of shares of
Common Stock equal to one hundred percent (100%) of the number of shares of
Common Stock purchased by each Purchaser pursuant to the terms of this
Agreement, as set forth opposite such Purchaser’s name on Addendum A hereto.
 One of the Warrants (exercisable for 50% of the total warrant shares for such
Purchaser) shall have an exercise price per share equal to the $1.00 per share,
and the other Warrant (exercisable for 50% of the total warrant shares for such
Purchaser) shall have an exercise price per share equal to the $1.50 per share
(in each case, subject to adjustment as provided in the Warrants).  The Warrants
shall have a five (5) year term.

1.3

Conversion Shares

The Company has authorized and has reserved and covenants to continue to
reserve, free of preemptive rights and other similar contractual rights of
stockholders, a number of shares of Common Stock at least equal to the number of
shares of Common Stock as shall from time to time be sufficient to effect the
full exercise of all of the Warrants then outstanding.  Any shares of Common
Stock issuable upon exercise of the Warrants (and such shares when issued) are
herein referred to as the “Warrant Shares.”  The Common Shares and the Warrant
Shares are collectively referred to as the “Shares.”  The Shares and the
Warrants are collectively referred to as the “Securities.”

1.4

Purchase Price and Closing

Subject to the terms and conditions hereof, the Company agrees to issue and sell
to the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase the Common Shares
and the Warrants for an aggregate purchase price of set forth on Addendum A (the
“Purchase Price”).      








--------------------------------------------------------------------------------

The Common Shares and Warrants shall be sold and funded in a single closing (the
“Closing”).  The Closing shall take place concurrently with the execution of
this Agreement by all parties to this Agreement (the “Closing Date”). The
Closing shall take place at the offices of Haynes and Boone, LLP, 2505 North
Plano Road, Suite 4000, Richardson, Texas, at 10:00 a.m., Texas time.  Subject
to the terms and conditions of this Agreement, at the Closing the Company shall
deliver or cause to be delivered to each Purchaser (x) irrevocable transfer
instructions to the Company’s transfer agent to issue to each Purchaser promptly
following the Closing a certificate for the number of Common Shares set forth
opposite the name of such Purchaser on Addendum A hereto, (y) its Warrants to
purchase such number of shares of Common Stock as is set forth opposite the name
of such Purchaser on Addendum A hereto and (z) any other documents required to
be delivered pursuant to Article IV hereof.  At the Closing, each Purchaser
shall deliver its Purchase Price by wire transfer to the Company’s bank account,
as designated by the Company.  

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1

Representations and Warranties of the Company

The Company hereby represents and warrants to the Purchasers, as of the date
hereof and the Closing Date, and except as described in the Disclosure Schedule
attached hereto and made a part hereof, the following:

(a)

Organization, Good Standing and Power.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
 The Company and each such subsidiary is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect (as
defined in Section 2.1(h) hereof) on the Company’s financial condition.

(b)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and perform this Agreement, the Registration Rights
Agreement in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), and the Warrants (collectively, the “Transaction Documents”) and to
issue and sell the Shares and the Warrants in accordance with the terms hereof.
 The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action,
and no further consent or authorization of the Company or its Board of Directors
or stockholders is required in connection therewith.  This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company.  Each of the Transaction Documents constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by equitable principles of general
application.





2




--------------------------------------------------------------------------------

(c)

Capitalization.  The reports filed by the Company with the Securities and
Exchange Commission since November 29, 2005 (the “SEC Reports”) pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), set forth the
Company’s capitalization as of the dates set forth therein.  All of the
outstanding shares of the Common Stock and the Common Shares have been duly and
validly authorized.  None of the Securities are subject to preemptive rights.
 Except as described in the SEC Reports and except for awards made pursuant to
the Company’s existing incentive plans since the date of such SEC Reports, no
shares of Common Stock are entitled to registration rights.  Except as described
in the SEC Reports, there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company.  Except as described in the SEC Reports, there are no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, securities or rights convertible into shares of capital stock of the
Company.  Except as described in the SEC Reports, the Company is not a party to
any agreement granting registration or anti-dilution rights to any person with
respect to any of its equity or debt securities.  The Company is not a party to,
and it has no knowledge of, any agreement restricting the voting of any shares
of the capital stock of the Company, or restricting the transfer of the
Securities.  The offer and sale of all capital stock, convertible securities,
rights, warrants, or options of the Company issued prior to the Closing complied
with all applicable Federal and state securities laws, and no stockholder has a
right of rescission or claim for damages with respect thereto.  The Company has
furnished or made available to the Purchasers true and correct copies of the
Company’s Amended and Restated Certificate of Incorporation as in effect on the
date hereof (the “Certificate”), and the Company’s Amended and Restated Bylaws
as in effect on the date hereof (the “Bylaws”).

(d)

Issuance of Shares.  The Common Shares to be issued and the Warrants to be
granted at the Closing have been duly authorized by all necessary corporate
action and the Common Shares, when paid for or issued in accordance with the
terms hereof, shall be validly issued and outstanding, fully paid and
nonassessable.  When the Warrant Shares are issued in accordance with the terms
of the Warrants, such shares will be duly authorized validly issued and
outstanding, fully paid and nonassessable, and the holders shall be entitled to
all rights accorded to a holder of Common Stock.  Until such time as all of the
Warrants are fully exercised or expire, Company shall have an amount of
authorized Common Stock at least sufficient for the full issuance of all shares
of Common Stock to be issued upon the full conversion of all outstanding
securities convertible into Common Stock, and the full exercise of all
outstanding warrants and options to purchase Common Stock.

(e)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, and the performance by the Company of its obligations
contemplated herein and therein do not and will not (i) violate any provision of
the Company’s Certificate or Bylaws, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, charge or encumbrance of any nature
on any property of the Company under any agreement or any commitment to which
the Company is a party or by which the Company is bound or by which any of its
respective properties or assets are bound, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including Federal and state securities laws and regulations) applicable
to the Company or any of its subsidiaries or by which any property or asset of
the Company or any of its subsidiaries are bound or affected, except, in cases
other than violations pursuant to clause (i) above, for such conflicts,
defaults, terminations, amendments, accelerations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.  The business
of the Company and its subsidiaries is not being conducted in violation of any
laws, ordinances or regulations of any governmental entity, except for
violations which singularly or in the aggregate do not or will not have a
Material Adverse Effect.  The Company is not required under Federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under the
Transaction Documents, or issue and sell the Common Shares, the Warrants, and
the Warrant Shares in accordance with the terms hereof or thereof (other than
any filings which may be required to be made by the Company with the Commission
or state securities administrators subsequent to the Closing and any
registration statement which may be filed pursuant hereto or any other
Transaction Document); provided that, for purposes of the representation made in
this sentence, the Company is assuming and relying upon the accuracy of the
relevant representations and agreements of the Purchasers herein.





3




--------------------------------------------------------------------------------

(f)

SEC Reports.  (i) the SEC Reports constitute all of the documents and reports
that the Company was required to file during the applicable timeframe with the
SEC pursuant to the Exchange Act and the rules and regulations promulgated
thereunder, (ii) as of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act of 1933, as
amended, and/or the Exchange Act, as the case may require, and the rules and
regulations promulgated thereunder.  The Company has delivered to the Purchasers
or made available through the SEC’s EDGAR filing system true and complete copies
of the Company’s audited financial statements for the fiscal year ended December
31, 2006 (the “Audited Financial Statements Date”) and the Company’s unaudited
financial statements for the quarter ended June 30, 2007 ((the “Quarterly
Financial Statements Date”).  Such audited financial statements, together with
all financial statements of the Company contained in the SEC Reports, are
collectively referred to as the “Financial Statements”.  The Financial
Statements complied in all material respects with the requirements of the
Exchange Act, and the rules and regulations of the Commission promulgated
thereunder.  Such Financial Statements have been prepared in accordance with
accounting principles generally accepted in the United States (“GAAP”) applied
on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company and its subsidiaries as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

(g)

Subsidiaries.  For the purposes of this Agreement, “subsidiary” shall mean any
corporation or other entity of which at least a majority of the securities or
other ownership interest having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other subsidiaries.  All of the outstanding shares of capital stock of
each subsidiary have been duly authorized and validly issued, and are fully paid
and nonassessable.  There are no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
subsidiary for the purchase or acquisition of any shares of capital stock of any
subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock.
 Neither the Company nor any subsidiary is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence.  Neither the Company
nor any subsidiary is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
subsidiary.

(h)

No Material Adverse Change.  Since the Quarterly Financial Statements Date, the
Company has not experienced or suffered any Material Adverse Effect or any event
that is reasonably likely, through the passage of time or otherwise, to result
in a Material Adverse Effect.  For the purposes of this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole, or on the transactions
contemplated hereby.

(i)

No Undisclosed Liabilities.  Since the Quarterly Financial Statements Date,
neither the Company nor any of its subsidiaries has incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) of a nature required to
be included on a balance sheet prepared in accordance with generally accepted
accounting principles other than those incurred in the ordinary course of the
Company’s or its subsidiaries respective businesses.  Except as described in the
SEC Reports, since the Quarterly Financial Statements Date, none of the Company
or any of its subsidiaries has participated in any transaction which is outside
of the ordinary course of its business.

(j)

No Undisclosed Events or Circumstances.  No event or circumstance has occurred
or exists with respect to the Company or its subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.





4




--------------------------------------------------------------------------------

(k)

Title to Assets.  Except as described in the SEC Reports, each of the Company
and the subsidiaries has good and marketable title to all of its owned real and
personal property whether tangible or intangible (collectively, the “Assets”),
free and clear of any mortgages, pledges, charges, liens, security interests,
claim, community property interest, condition, equitable interest or other
encumbrances, license, option, right of first refusal or restriction of any
kind, including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership (“Liens”).  To the Company’s
knowledge, all leases of the Company and each of its subsidiaries are valid and
subsisting and in full force and effect and neither this Agreement nor the
transactions contemplated hereby will give any party to such leases any right to
terminate or modify the leases.

(l)

Actions Pending.  There is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or any other proceeding pending or, to
the knowledge of the Company, threatened against the Company or any subsidiary
which questions the validity of this Agreement or any of the other Transaction
Documents or the transactions contemplated hereby or thereby or any action taken
or to be taken pursuant hereto or thereto.  Except as described in the SEC
Reports there is no action, suit, claim, investigation, arbitration, alternate
dispute resolution proceeding or any other proceeding pending or, to the
knowledge of the Company, threatened, against or involving the Company, any
subsidiary or any of their respective properties or assets which, if determined
adversely to the Company or any subsidiary, is reasonably likely to result in a
Material Adverse Effect.  Except as disclosed in the SEC Reports, there are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
subsidiary or any officers or directors of the Company or subsidiary in their
capacities as such.

(m)

Compliance with Law.  The business of the Company and the subsidiaries has been
and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except for
such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect.  The Company and each of its subsidiaries have all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(n)

Taxes.  The Company and each of the subsidiaries has accurately prepared and
filed all material foreign, federal, state income and all other tax returns,
reports and declarations required by law to be paid or filed by it by any
jurisdiction to which the Company is subject, has paid or made provisions for
the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company and the subsidiaries for all current taxes and other charges to
which the Company or any subsidiary is subject and which are not currently due
and payable.  None of the federal income tax returns of the Company or any
subsidiary have been audited by the Internal Revenue Service.  The Company has
no knowledge of any additional assessments, adjustments or contingent tax
liability (whether federal or state) of any nature whatsoever, whether pending
or threatened against the Company or any subsidiary for any period, nor of any
basis for any such assessment, adjustment or contingency.  The Company and its
subsidiaries have complied in all material respects with all applicable legal
requirements relating to the payment and withholding of taxes and, within the
time and in the manner prescribed by law, has withheld from wages, fees and
other payments, and paid over to the proper governments or regulatory
authorities, all amounts required.

(o)

Certain Fees.  No brokers, finders or financial advisory fees or commissions
will be payable by the Company or any subsidiary or any Purchaser with respect
to the transactions contemplated by this Agreement.

(p)

Disclosure.  The representations and warranties of the Company set forth in this
Agreement do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made herein or
therein, in the light of the circumstances under which they were made herein or
therein, not misleading.





5




--------------------------------------------------------------------------------

(q)

Intellectual Property.  The Company has no knowledge of any claim that, or
inquiry as to whether, any product, activity or operation of the Company or any
of its subsidiaries infringes upon or involves, or has resulted in the
infringement of, any trademarks, trade-names, service marks, patents, copyrights
or other proprietary rights of any other person, corporation or other entity;
and no such proceedings have been instituted, are pending or are threatened
against the Company or any of its subsidiaries.  The Company and its
subsidiaries: (i) owns or possesses all rights to use, option and/or license, as
the case may be, all patents, patent applications, provisional patents,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, formulae, mask works, customer lists,
internet domain names, know-how and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures, “Intellectual Property”) necessary for the
conduct of their respective businesses as currently being conducted, except
where the failure to own or possess such rights could not reasonably be expected
to result in a Material Adverse Effect, and (ii) have no knowledge that the
conduct of their respective businesses conflict with, and have not received any
notice of any claim of conflict with, any such right of others, which conflict
would have a Material Adverse Effect.  To the Company’s knowledge, there is no
infringement by third parties of any Intellectual Property except such instances
as would not reasonably be expected to result in a Material Adverse Effect.
 There are no pending or, to the Company’s knowledge, threatened actions, suits,
proceedings or claims by others challenging the Company or any of its
subsidiaries’ rights in or to any Intellectual Property.  There is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company or any of its subsidiaries infringes or otherwise
violates any Intellectual Property rights of others, in each case which would be
reasonably likely to have a Material Adverse Effect.

(r)

Environmental Compliance.  The Company and each of its subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any
 Environmental Laws.  “Environmental Laws” shall mean all applicable laws
relating to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  The Company has all necessary governmental approvals
required under all Environmental Laws and used in its business or in the
business of any of its subsidiaries, the absence of which would have a Material
Adverse Effect.  To its knowledge, the Company and each of its subsidiaries are
also in compliance in all material respects with all other limitations,
restrictions, conditions, standards, requirements, schedules and timetables
required or imposed under all Environmental Laws.  Except for such instances as
would not individually or in the aggregate have a Material Adverse Effect, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its subsidiaries
that violate or may violate any Environmental Law after the Closing Date or that
may give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.

(s)

Books and Records Internal Accounting Controls.  The books and records of the
Company and its subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
subsidiary to the extent required to be contained therein.  The Company and each
of its subsidiaries maintain a system of internal accounting controls
sufficient, in the judgment of the Company, to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions is taken with respect to any differences.





6




--------------------------------------------------------------------------------

(t)

Material Agreements.  Except for such instances as would not reasonably be
likely to result in a Material Adverse Effect, (i) the Company and each of its
subsidiaries have performed all obligations required to be performed by them to
date under any written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement, filed or required to be filed with the
Commission (the “Material Agreements”), (ii) neither the Company nor any of its
subsidiaries has received any notice of default under any Material Agreement and
(iii) to the Company’s knowledge neither the Company nor any of its subsidiaries
is in default under any Material Agreement, and (iv) neither this Agreement nor
the transactions contemplated hereby will give any party to the Material
Agreements any right to terminate or modify the Material Agreements.

(u)

Securities Act of 1933.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.  Based in part upon the
representations and covenants of the Purchasers contained in the Transaction
Documents, the Company has complied and will comply with all applicable federal
and state securities laws in connection with the offer, issuance and sale of the
Shares and the Warrants hereunder.  Neither the Company nor anyone acting on its
behalf, directly or indirectly, has or will sell, offer to sell or solicit
offers to buy any of the Shares, the Warrants or similar securities to, or
solicit offers with respect thereto from any person, or has taken or will take
any action so as to bring the issuance and sale of any of the Shares and the
Warrants under the registration provisions of the Securities Act and applicable
state securities laws, and neither the Company nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the Shares
and the Warrants.

(v)

Governmental Approvals.  Except for the filing of any notice prior or subsequent
to the Closing Date that may be required under applicable state and/or Federal
securities laws (which if required, shall be filed on a timely basis), including
the filing of a Form D and a registration statement or statements pursuant to
the Registration Rights Agreement, no authorization, consent, approval, license,
exemption of, filing or registration with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, is or
will be necessary for, or in connection with, the execution or delivery of the
Common Shares and the Warrants, or for the performance by the Company of its
obligations under the Transaction Documents.

(w)

Executive Officers.  No executive officer of the Company (as defined in Rule
501(f) of the Securities Act) has notified the Company that such officer intends
to leave the Company or otherwise terminate such officer’s employment with the
Company.  No executive officer of the Company, to the knowledge of the Company,
is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant.

(x)

Absence of Certain Developments.  Except as described in the SEC Reports Since
the Quarterly Financial Statements Date, neither the Company nor any subsidiary
has:

(i)

issued any stock, bonds or other corporate securities or any rights, options or
warrants with respect thereto except awards granted pursuant to the Company’s
existing incentive plans;

(ii)

incurred any indebtedness for borrowed money;

(iii)

declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;

(iv)

sold, assigned or transferred any other tangible assets, or canceled any debts
or claims, except in the ordinary course of business;

(v)

sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;





7




--------------------------------------------------------------------------------

(vi)

suffered any material losses or waived any rights of material value, whether or
not in the ordinary course of business, or suffered the loss of any material
amount of prospective business;

(vii)

suffered any material damage, destruction or casualty loss, whether or not
covered by insurance; or

(viii)

entered into an agreement, written or otherwise, to take any of the foregoing
actions.

(y)

Investment Company Act Status.  The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

(z)

ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its subsidiaries which is or would be materially adverse to the Company and its
subsidiaries.  The execution and delivery of this Agreement and the issuance and
sale of the Common Shares will not involve any transaction which is a
“prohibited transaction” under Section 406 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) or in connection with which an excise
tax could be imposed pursuant to Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), provided that, if any of the Purchasers, or any
person or entity that owns a beneficial interest in any of the Purchasers, is an
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
with respect to which the Company is a “party in interest” (within the meaning
of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of
ERISA, if applicable, are met.  No Plan is subject to Title IV of ERISA or the
minimum funding requirements of Code Section 412.  As used in this Section
2.1(bb), the term “Plan” shall mean an “employee pension benefit plan” (as
defined in Section 3(2) of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any subsidiary, is treated as a single employer, as
described in Code Section 414(b), (c), (m) or (o).

(aa)

No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Securities pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Securities
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the Securities to be integrated with other offerings.  

(bb)

Sarbanes-Oxley Act.  The Company is in compliance in all material respects with
the provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and
the rules and regulations promulgated thereunder, that are effective and
applicable to it, except where such noncompliance would not reasonably be
expected to result in a Material Adverse Effect.





8




--------------------------------------------------------------------------------

(cc)

Independent Nature of Purchasers.  The Company acknowledges that the obligations
of each Purchaser under the Transaction Documents are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under the
Transaction Documents.  The Company acknowledges that the decision of each
Purchaser to purchase securities pursuant to this Agreement has been made by
such Purchaser independently of any other purchase and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its Subsidiaries
which may have made or given by any other Purchaser or by any agent or employee
of any other Purchaser, and no Purchaser or any of its agents or employees shall
have any liability to any Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions.  The Company
acknowledges that nothing contained herein, or in any Transaction Document, and
no action taken by any Purchaser pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges that each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that for reasons of
administrative convenience only, the Transaction Documents have been prepared by
counsel for one of the Purchasers and such counsel does not represent all of the
Purchasers but only such Purchaser and the other Purchasers have retained their
own individual counsel with respect to the transactions contemplated hereby. 
The Company acknowledges that it has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.  The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated hereby or thereby.

(dd)

Placement Agent’s Fees.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by any Purchaser or its investment advisor) relating to
or arising out of the sale of the Shares and the Warrants as contemplated
hereby.  The Company shall pay, and hold each Purchaser harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney’s
fees and out-of-pocket expenses) arising in connection with any such claim.  

(ee)

Foreign Corrupt Practices.  Neither the Company, nor any of its subsidiaries,
nor, to the Company’s knowledge, any director, officer, agent, employee or other
person acting on behalf of the Company or any of its subsidiaries has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

(ff)

Listing and Maintenance Requirements.  The Company’s common stock is currently
quoted on the OTC Bulletin Board.  The Company has not, since November 29, 2005,
received any notice from the OTC Bulletin Board or the NASD or any trading
market on which the Company’s common stock is or has been listed or quoted to
the effect that the Company is not in compliance with the quoting, listing or
maintenance requirements of the OTC Bulletin Board or such other trading market.
 The Company is in compliance in all material respects with all such quoting,
listing and maintenance requirements.

(gg)

No SEC or NASD Inquiries.  The Company is not, and has never been, the subject
of any formal or informal inquiry or investigation by the SEC or NASD.

(hh)

Anti-takeover Device.  Neither the Company nor any of its subsidiaries has any
outstanding shareholder rights plan or “poison pill” or any similar arrangement.
 There are no provisions of any anti-takeover or business combination statute
applicable to the Company or its Certificate of Incorporation or Bylaws which
would preclude the issuance and sale of the Shares or the Warrants, and the
consummation of the other transactions contemplated by this Agreement.





9




--------------------------------------------------------------------------------

(ii)

Unrestricted Cash Balance.  After the Closing, and after (i) the repayment of an
amount not to exceed $2,062,642.80 to the holders of the Company’s Senior
Secured Convertible Notes, and (ii) the payment of all fees and closing costs
incurred by the Company in connection with the sale of the Shares hereunder,
Company will have an unrestricted cash balance of at least $1,702,357.  

2.2

Representations and Warranties of the Purchasers

Each of the Purchasers hereby makes the following representations and warranties
to the Company with respect solely to itself and not with respect to any other
Purchaser:

(a)

Incorporation and Standing of the Purchaser.  If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.

(b)

Authorization and Power.  Each Purchaser has the requisite power and authority
to enter into and perform this Agreement and the Registration Rights Agreement,
and to purchase the Securities being sold to it hereunder.  The execution,
delivery and performance of this Agreement and the Registration Rights Agreement
by such Purchaser and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate or
partnership action, and no further consent or authorization of such Purchaser or
its Board of Directors, stockholders, or partners, as the case may be, is
required.  Each of this Agreement and the Registration Rights Agreement has been
duly authorized, executed and delivered by such Purchaser and constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Purchaser enforceable against the Purchaser in accordance with the terms
thereof.

(c)

No Conflicts.  The execution, delivery and performance of this Agreement and the
Registration Rights Agreement and the consummation by such Purchaser of the
transactions contemplated hereby and thereby or relating hereto or thereto do
not and will not (i) result in a violation of such Purchaser’s charter documents
or bylaws or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect on such Purchaser).  Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or the Registration Rights Agreement or
to purchase the Securities in accordance with the terms hereof, provided that
for purposes of the representation made in this sentence, such Purchaser is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

(d)

Acquisition for Investment.  Each Purchaser is acquiring the Securities solely
for its own account for the purpose of investment and not with a view to or for
sale in connection with distribution.  Each Purchaser does not have a present
intention to sell or otherwise dispose of the Securities, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Purchaser does not
agree to hold the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with Federal
and state securities laws applicable to such disposition.  Each Purchaser
acknowledges that it is able to bear the financial risks associated with an
investment in the Securities and that it has been given full access to such
records of the Company and the subsidiaries and to the officers of the Company
and the subsidiaries and received such information as it has deemed necessary or
appropriate to conduct its due diligence investigation and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company.

(e)

Status of Purchasers.  Each Purchaser is an “accredited investor” as defined in
Rule 501(a) promulgated under the Securities Act.  Each Purchaser has knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of investing in the Securities.  Such Purchaser is not a
broker-dealer or an affiliate of a broker-dealer.  Each Purchaser’s principal
executive office is located at the address set forth on the signature pages
hereto.





10




--------------------------------------------------------------------------------

(f)

Opportunities for Additional Information.  Each Purchaser acknowledges that such
Purchaser has had the opportunity to ask questions of and receive answers from,
or obtain additional information from, the executive officers of the Company
concerning the financial and other affairs of the Company, and to the extent
deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.

(g)

No General Solicitation.  Each Purchaser acknowledges that the Securities have
not been offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

(h)

Rule 144.  Such Purchaser understands that the Securities must be held
indefinitely unless the Securities are registered under the Securities Act or an
exemption from registration is available.  Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 may permit the resale of the
Securities only under certain circumstances.  Such Purchaser understands that to
the extent that Rule 144 is not available, such Purchaser will be unable to sell
any Securities without either registration under the Securities Act or the
existence of another exemption from such registration requirement.

(i)

General.  Such Purchaser understands that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirement
of Federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Securities.

(j)

Independent Investment.  Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Securities for purposes of
Section 13(d) under the Exchange Act, and each Purchaser is acting independently
with respect to its investment in the Securities.

(k)

Trading Activities; No Short Sales .  Each Purchaser’s trading activities with
respect to the Company’s securities shall be in compliance with all applicable
federal and state securities laws.   No Purchaser nor any of its affiliates
currently has an open short position in the Common Stock.   Since the earlier of
(a) such time when such Purchaser was first contacted by the Company or any
other person acting on behalf of the Company regarding the transactions
contemplated hereby or (b) thirty (30) days prior to the date hereof, neither
such Purchaser nor any affiliate of such Purchaser which (x) had knowledge of
the transactions contemplated hereby, (y) has or shares discretion relating to
such Purchaser’s investments or trading or information concerning such
Purchaser’s investments, including in respect of the Securities, or (z) is
subject to such Purchaser’s review or input concerning such affiliate’s
investments or trading (collectively, “ Trading Affiliates ”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the Exchange Act) with respect to the Common Stock, granted any other
right (including, without limitation, any put or call option) with respect to
the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “ Prohibited Transaction
”).  Prior to the earliest to occur of (i) the termination of this Agreement,
(ii) the effective date of the registration statement contemplated by the
Registration Rights Agreement or (iii) the date by which such registration
statement is required to be effective under the Registration Rights Agreement,
such Purchaser shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in a Prohibited Transaction.  Such Purchaser
acknowledges that the representations, warranties and covenants contained in
this clause (k) are being made for the benefit of the Purchasers as well as the
Company and that each of the other Purchasers shall have an independent right to
assert any claims against such Purchaser arising out of any breach or violation
of the provisions of this paragraph (k).





11




--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).

3.1

Securities Compliance

The Company shall notify the Commission in accordance with their rules and
regulations, of the transactions contemplated by any of the Transaction
Documents, including filing a Form D with respect to the Securities as required
under Regulation D, and shall take all other necessary action and proceedings as
may be required and permitted by applicable law, rule and regulation, for the
legal and valid issuance of the Securities to the Purchasers or subsequent
holders.

3.2

Other Agreements

The Company shall not enter into any agreement in which the terms of such
agreement would restrict or impair in any material respect the right or ability
to perform of the Company or any subsidiary under any Transaction Document.

3.3

Use of Proceeds

The Company will use the net proceeds from the sale of the Shares hereunder for
working capital purposes and the retirement of indebtedness.  The Company shall
use no more than $2,062,642.80 of the proceeds from the sale of the Shares
hereunder to repay a portion of the Company’s Senior Secured Convertible Notes.
 No proceeds from the sale of the Shares shall be used to repurchase capital
stock from the Company’s existing stockholders.

3.4

Reservation of Shares

So long as any of the Warrants remain outstanding, the Company shall take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance, no less than one hundred percent (100%) of the aggregate number of
shares of Common Stock needed to provide for the issuance of the Warrant Shares.

3.5

Reporting Status

So long as the Purchasers beneficially own an aggregate of at least 25% of the
Securities purchased pursuant to this Agreement, the Company shall timely file
(or obtain proper and timely extensions in respect thereof and file within the
applicable grace period under the Exchange Act) all reports required to be filed
with the Commission pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination; provided, however, that the provisions of this Section
3.5 shall terminate and be of no further force and effect in the event of the
acquisition of the Company or substantially all of its assets.

3.6

Disclosure of Transaction

The Company shall issue a press release describing the material terms of the
transactions contemplated hereby (the “Press Release”) as soon as practicable
after the Closing but in no event later than 9:00 A.M. Eastern Time on the first
Trading Day following the Closing Date.  The Press Release shall be subject to
prior review and comment by the Purchasers.  “Trading Day” means any day during
which the OTC Bulletin Board (or other quotation venue or principal exchange on
which the Common Stock is quoted or traded) shall be open for trading.

3.7

Disclosure of Material Information

The Company covenants and agrees that neither it nor any other person acting on
its behalf has provided or will provide any Purchaser or its agents or counsel
with any information that the Company believes constitutes material non-public
information (other than with respect to the transactions contemplated by this
Agreement), unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.





12




--------------------------------------------------------------------------------

3.8

Pledge of Securities

The Company acknowledges and agrees that the Shares may be pledged by a
Purchaser in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Common Stock.  No Purchaser
effecting such a pledge of Common Stock shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document; provided that a Purchaser
and its pledgee shall be required to comply with the provisions of Article V
hereof in order to effect a sale, transfer or assignment of Common Stock to such
pledgee. At the Purchasers’ expense, the Company hereby agrees to execute and
deliver such documentation as a pledgee of the Common Stock may reasonably
request in connection with a pledge of the Common Stock to such pledgee by a
Purchaser.  Notwithstanding the above, no Purchaser shall permit any such
pledgee, or such pledgee’s affiliates, to engage in any short sales in respect
of any such pledged shares.

3.9

Form SB-2 Eligibility

The Company currently meets the “registrant eligibility” and transaction
requirements set forth in the general instructions to Form SB-2 applicable to
“resale” registrations on Form SB-2.

3.10

DTC Status

Prior to the effective date of the Registration Statement, the Company’s
transfer agent shall be a participant in and the Common Stock shall be eligible
for transfer pursuant to the Depository Trust Company Automated Securities
Transfer Program.  

3.11

Board Representation

So long as the Purchasers continue to hold at least 50% of the Common Shares
purchased pursuant to this Agreement, the Board of Directors of the Company (the
“Board”) shall nominate for election to such board, at each annual or special
meeting where such directors are to be nominated, one individual pursuant to the
written instructions of RENN Capital Group, Inc.  Mr. Robert C. Pearson shall be
RENN Capital Group’s initial nominee to the Board.  Mr. Pearson shall be elected
to the Board concurrently with the Closing.  If for any reason Mr. Pearson (or
any other nominee of RENN Capital Group) declines to serve for any reason, or
resigns as a director, the right of RENN Capital Group to elect one member to
the Board as herein provided shall continue and shall be unaffected thereby.
 The Company shall reimburse such director for all expenses incurred by such
director in connection with his service on the Board, including all travel,
lodging, meals, and other out-of-pocket expenses, subject to and in accordance
with Company policies applicable to directors of the Company generally.

3.12

Variable Rate Transactions; Additional Registration Statements




(a)

For a period of two (2) years following the Closing Date, the Company shall be
prohibited from effecting or entering into an agreement to effect any subsequent
financing involving a “Variable Rate Transaction”.  The term “Variable Rate
Transaction” shall mean a transaction in which the Company issues or sells (i)
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion, exercise or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
shares of Common Stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) any amortizing convertible security which amortizes
prior to its maturity date, where the Company is required to or has the option
to (or the investor in such transaction has the option to require the Company
to) make such amortization payments in shares of Common Stock (whether or not
such payments in stock are subject to certain equity conditions), or (iii)
enters into any agreement, including, but not limited to, an equity line of
credit, whereby the Company may sell securities at a future determined price.

(b)

For the period commencing on the Closing Date and ending on the date that is
ninety (90) days following the effective date of the Registration Statement (as
defined in the Registration Rights Agreement), the Company shall not file any
new registration statement under the Securities Act (other than a registration
statement on Form S-4 or Form S-8) without the prior written consent of the
Purchasers except for the Registration Statement to be filed in accordance with
the Registration Rights Agreement to the transactions contemplated by this
Agreement.





13




--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

4.1

Conditions Precedent to the Obligation of the Company to Sell the Securities

The obligation hereunder of the Company to issue and sell the Common Shares and
the Warrants to the Purchasers is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below.  These conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion.

(a)

Accuracy of Each Purchaser’s Representations and WarrantiesThe representations
and warranties of each Purchaser shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
as of such date.

(b)

Performance by the PurchasersEach Purchaser shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by such Purchaser
at or prior to the Closing.

(c)

No InjunctionNo statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d)

Delivery of Purchase PriceThe Purchase Price for the Common Shares and Warrants
has been delivered to the Company at the Closing Date.

(e)

Delivery of Transaction DocumentsThe Transaction Documents shall have been duly
executed and delivered to the Company by the Purchasers.

(f)

Senior Secured Convertible NotesThe Company shall have received the Agreement re
Redemption of Convertible Notes in the form attached hereto as Exhibit D (the
“Redemption Agreement”) duly executed by the holders of the Company’s Senior
Secured Convertible Notes.

4.2

Conditions Precedent to the Obligation of the Purchasers to Purchase the
Securities

The obligation hereunder of each Purchaser to acquire and pay for the Common
Shares and the Warrants is subject to the satisfaction or waiver, at or before
the Closing, of each of the conditions set forth below.  These conditions are
for each Purchaser’s sole benefit and may be waived by such Purchaser at any
time in its sole discretion.

(a)

Accuracy of the Company’s Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the
Registration Rights Agreement shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that are expressly made as of a
particular date), which shall be true and correct in all material respects as of
such date.

(b)

Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing.

(c)

No Suspension, etc.  Trading in the Common Stock shall not have been suspended
by the Commission or the principal exchange or market on which Common Stock is
quoted or traded (except for any suspension of trading of limited duration
agreed to by the Company, which suspension shall be terminated prior to the
Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg Financial Markets (“Bloomberg”) shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by Bloomberg, or on the New
York Stock Exchange, nor shall a banking moratorium have been declared either by
the United States or New York State authorities.





14




--------------------------------------------------------------------------------

(d)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e)

No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(f)

Delivery of Transaction Documents.  The Transaction Documents shall have been
duly executed and delivered by the Company to the Purchasers.

(g)

Opinion of Counsel, etc. At the Closing, the Purchasers shall have received the
legal opinion of Richardson & Patel, LLP, legal counsel to the Company, dated
the date of the Closing, in the form of Exhibit C hereto, and such other
certificates and documents as the Purchasers or its counsel shall reasonably
require incident to the Closing.

(h)

Registration Rights Agreement.  At the Closing, the Company shall have executed
and delivered the Registration Rights Agreement to each Purchaser.

(i)

Secretary’s Certificate.  The Company shall have delivered to such Purchaser a
secretary’s certificate, dated as of the Closing Date, as to (i) the resolutions
adopted by the Company’s Board of Directors or any committee thereof approving
the transactions contemplated hereby, (ii) the Certificate, (iii) the Bylaws,
each as in effect at the Closing, and (iv) the authority and incumbency of the
officers of the Company executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.

(j)

Officer’s Certificate.  The Company shall have delivered to the Purchasers a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.

(k)

Material Adverse Effect.  No Material Adverse Effect shall have occurred at or
before the Closing Date.

(l)

Senior Secured Convertible Notes.  The Company shall have received the
Redemption Agreement duly executed by the holders of the Company’s Senior
Secured Convertible Notes.

ARTICLE V

STOCK CERTIFICATE LEGEND

5.1

Legend

Each certificate representing the Securities shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.





15




--------------------------------------------------------------------------------

The Company agrees to reissue certificates representing any of the Securities,
without the legend set forth above if at such time, prior to making any transfer
of any such securities, (i) such holder thereof shall provide the Company with a
an opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of the Securities under the Securities Act and applicable state
securities laws is not required in connection with such proposed transfer, (ii)
a registration statement under the Securities Act covering such proposed
disposition has been filed by the Company with the Commission and has become
effective under the Securities Act and such holder certifies that such transfer
is being made in accordance with the Plan of Distribution set forth therein and
that any prospectus delivery requirement will be complied with or (iii) the
holder provides the Company with customary documentation that such transfer is
being made in accordance with Rule 144.  The Company will respond to any such
notice from a holder within three (3) trading days.  The restrictions on
transfer contained in this Section 5.1 shall be in addition to, and not by way
of limitation of, any other restrictions on transfer contained in any other
section of this Agreement.  Whenever a certificate representing the Warrant
Shares is required to be issued to a Purchaser without a legend, in lieu of
delivering physical certificates representing the Warrant Shares (provided that
a registration statement under the Securities Act providing for the resale of
the Warrant Shares is then in effect and such request is in connection with a
sale and the other provisions set forth above have been complied with), the
Company shall, if requested by the Purchaser, cause its transfer agent to
electronically transmit the Warrant Shares to a Purchaser by crediting the
account of such Purchaser’s Prime Broker with the Depository Trust Company
(“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system (to the
extent not inconsistent with any provisions of this Agreement) provided that the
Company and the Company’s transfer agent are participating in DTC through the
DWAC system.

ARTICLE VI

INDEMNIFICATION

6.1

 

Company Indemnity

The Company (on the one hand) and the Purchasers (on the other hand) (severally
but not jointly) agree to indemnify and hold one another (and their respective
directors, officers, managers, partners, members, stockholders, affiliates,
agents, successors and assigns) harmless from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred as a
result of any inaccuracy in or breach of the representations, warranties or
covenants made by any of them herein.





16




--------------------------------------------------------------------------------

6.2

Indemnification Procedure

Any party entitled to indemnification under this Article VI (an “indemnified
party”) will give written notice to the indemnifying party of any matters giving
rise to a claim for indemnification; provided, that the failure of any party
entitled to indemnification hereunder to give notice as provided herein shall
not relieve the indemnifying party of its obligations under this Article VI
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice.  In case any action, proceeding or claim is brought
against an indemnified party in respect of which indemnification is sought
hereunder, the indemnifying party shall be entitled to participate in and,
unless in the reasonable judgment of the indemnified party a conflict of
interest between it and the indemnifying party may exist with respect of such
action, proceeding or claim, to assume the defense thereof with counsel
reasonably satisfactory to the indemnified party.  In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim.  In any event,
unless and until the indemnifying party elects in writing to assume and does so
assume the defense of any such claim, proceeding or action, the indemnified
party’s costs and expenses arising out of the defense, settlement or compromise
of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.  The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim.  The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense.  The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent.
 Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim.  The indemnification required by this Article VI shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification.  The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.

ARTICLE VII

MISCELLANEOUS

7.1

Fees and Expenses

Except as otherwise set forth in this Agreement and the other Transaction
Documents, each party shall pay the fees and expenses of its advisors, counsel,
accountants and other experts, if any, and all other expenses, incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement, provided that the Company shall pay all actual
attorneys’ fees and expenses (including disbursements and out-of-pocket
expenses) incurred by RENN Capital Group, Inc. in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Transaction Documents and the transactions contemplated thereunder in an amount
not to exceed $40,000, (ii) the filing and declaration of effectiveness by the
Commission of the Registration Statement (as defined in the Registration Rights
Agreement) and (iii) any amendments, modifications or waivers of this Agreement
or any of the other Transaction Documents requested by the Company. The fees set
forth in this Section 7.1 and which are incurred prior to the Closing shall be
paid at Closing.





17




--------------------------------------------------------------------------------

7.2

Specific Enforcement The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the Registration Rights
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.

7.3

Entire Agreement; Amendment

This Agreement, the Transaction Documents, and the Preliminary Outline of Terms
between the parties, dated October 29, 2007 (the “Term Sheet”) contain the
entire understanding and agreement of the parties with respect to the matters
covered hereby and, except as specifically set forth herein, in the Transaction
Documents, or in the Term Sheet, neither the Company nor any of the Purchasers
makes any representations, warranty, covenant or undertaking with respect to
such matters and they supersede all prior understandings and agreements with
respect to said subject matter, all of which are merged herein.  No provision of
this Agreement may be waived or amended other than by a written instrument
signed by the Company and the holders of at least a majority of the Common
Shares then outstanding.  No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Common Shares then
outstanding.  No consideration shall be offered or paid to any person to amend
or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents or holders of Common Shares, as the
case may be.

7.4

Notices

Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery or delivery by telex (with correct answer back received), e-mail or
facsimile at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:

If to the Company:

Vertical Branding, Inc.

16000 Ventura Blvd. Suite 301

Encino, CA 91436

Attention: Chief Executive Officer

Tel. No.: (818) 926-4900

Fax No.:  (818) 926-4885

E-mail:  nancy@verticalbranding.com

 

 

with copies to (which copy shall not constitute notice):

Richard & Patel, LLP

10900 Wilshire Blvd., Suite 500

Los Angeles, CA  90024-6525

Attention: Peter V. Hogan, Esq.

Tel. No.: (310) 208-1182

Fax No.:  (310) 208-1154

E-mail: phogan@richardsonpatel.com

If to any Purchaser:

At the address of such Purchaser set forth on Exhibit A to this Agreement

 

 

with copies to (which copy shall not constitute notice):

Haynes and Boone, LLP

2505 North Plano Road, Suite 4000

Richardson, TX  75082

Attention: David H. Oden, Esq.

Tel No.: (972) 739-6929

Fax No.: (972) 692-9029
E-mail: david.oden@haynesboone.com

 

 





18




--------------------------------------------------------------------------------








Any party hereto may from time to time change its address for notices by giving
at least ten (10) days’ written notice of such changed address to the other
party hereto.

7.5

Waivers

No waiver by either party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provisions, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

7.6

Headings

The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.

7.7

Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns.

7.8

No Third Party Beneficiaries

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.

7.9

Governing Law; Consent to Jurisdiction

(a)

 Each of the Company and the Purchasers (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Northern
District of Texas and the courts of the State of Texas located in Dallas County,
Texas for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 7.9
shall affect or limit any right to serve process in any other manner permitted
by law.

  

7.10

Survival

The representations, warranties, covenants and agreements of the Company and the
Purchasers shall survive the execution and delivery hereof and the Closing;
provided, however, that the representations and warranties of the Company
contained herein shall expire on the second anniversary of the Closing.




7.11

Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement and shall become effective when
counterparts have been signed by each party and delivered to the other parties
hereto, it being understood that all parties need not sign the same counterpart.
 In the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

7.12

Severability

The provisions of this Agreement and the Transaction Documents are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement or the Transaction Documents shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement or the Transaction Documents and such provision shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible.




[Remainder Of Page Intentionally Left Blank]





19




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

 

COMPANY:

 

 

 

 

 

 

 

VERTICAL BRANDING,  INC.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASERS:

 

 

 

 

 

 

 

Renaissance Capital Growth & Income Fund III, Inc.

 

 

 

 

 

By:

/s/ Russell Cleveland

 

 

 

Russell Cleveland

 

 

 

President

 

 

 

 

 

 

 

Renaissance US Growth Investment Trust PLC

 

 

 

 

 

By:

RENN Capital Group, Inc.

 

 

Its:

Investment Manager

 

 

 

 

 

 

By:

/s/Russell Cleveland

 

 

 

Russell Cleveland

 

 

 

President

 

 

 

 

 

 

 

US Special Opportunities Trust PLC

 

 

 

 

 

 

By:

RENN Capital Group, Inc.

 

 

Its:

Investment Adviser

 

 

 

 

 

 

By:

/s/Russell Cleveland

 

 

 

Russell Cleveland

 

 

 

President

 

 

 

 

 

 

 

Premier RENN US Emerging Growth Fund Limited

 

 

 

 

 

By:

RENN Capital Group, Inc.

 

 

Its:

Investment Adviser

 

 

 

 

 

 

By:

/s/Russell Cleveland

 

 

 

Russell Cleveland

 

 

 

President

 





SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT




--------------------------------------------------------------------------------













ADDENDUM A

Legal Entity Name & Address of Purchaser

Number of Common Shares & Warrants Purchased

Dollar Amount of Investment

 

 

 

RENAISSANCE US GROWTH INVESTMENT TRUST PLC

Common Shares:   2,500,000

 $1,500,000

c/o Renn Capital Group, Inc.

First Warrant:        1,250,000  

 

8080 North Central Expressway

Suite  210-LP 59

Dallas TX 75206

Second Warrant:    1,250,000

 

ATTN: : Eric Stephens

 

 

Tel: (214) 891-8046/ Fax: (214) 891-8291

 

 

Email: estephens@rencapital.com

 

 

 

 

 

RENAISSANCE CAPITAL GROWTH & INCOME FUND III, INC. 

Common Shares:   1,666,667

 $1,000,000

c/o Renn Capital Group, Inc.

First Warrant:        833,333  

 

8080 North Central Expressway

Suite  210-LP 59

Dallas TX 75206

Second Warrant:    833,334

 

ATTN: : Eric Stephens

 

 

Tel: (214) 891-8046/ Fax: (214) 891-8291

 

 

Email: estephens@rencapital.com

 

 

 

 

 

US SPECIAL OPPORTUNITIES TRUST PLC

Common Shares:   1,250,000

 $750,000

c/o Renn Capital Group, Inc.

First Warrant:        625,000  

 

8080 North Central Expressway

Suite  210-LP 59

Dallas TX 75206

Second Warrant:    625,000

 

ATTN: : Eric Stephens

 

 

Tel: (214) 891-8046/ Fax: (214) 891-8291

 

 

Email: estephens@rencapital.com

 

 

 

 

 

PREMIER RENN US EMERGING GROWTH FUND LTD.

Common Shares:   1,250,000

 $750,000

c/o Renn Capital Group, Inc.

First Warrant:        625,000  

 

8080 North Central Expressway

Suite  210-LP 59

Dallas TX 75206

Second Warrant:    625,000

 

ATTN: : Eric Stephens

 

 

Tel: (214) 891-8046/ Fax: (214) 891-8291

 

 

Email: estephens@rencapital.com

 

 

 

 

 












